DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant discloses “portion, , wherein” on line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the person intake system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the identified person" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 depend from claim 16.
Claim 20 recites the limitation "the identified person" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vonk et al. (USPGPUB 2008/0162192).
 	Regarding claim 1, Vonk et al. disclose a dosage compliance system, comprising:
a docking station (10,20) comprising an interaction portion (40);
a container (30) configured to hold medicine for a person; and
a transactional information (see “medication information” “Prescription information” and “tray data” in paragraphs [0030] and [0041]-[0042]) component in communicatively coupled with a computing device (see “memory” in paragraph [0049]), wherein the person is identified (see “the identity of the individual patient” in paragraph [0030]), the container (30) is identified to be associated with the identified person (see “identifies who dispensed… the medications” in paragraph [0030]), medication data is communicated to the transactional information component indicative of a dosing event (see “This records, for example, that the container” in paragraph [0046]).
	Regarding claim 2, Vonk et al. disclose the dosage compliance system of claim 1, wherein the container further comprises a sensor (35) configured to operably engage with the interaction portion of the docking station.
	Regarding claim 3, Vonk et al. disclose the dosage compliance system of claim 2, wherein the sensor is one or more of an RFID sensor (see paragraph [0045]) or an NFC sensor.
	Regarding claim 10, Vonk et al. disclose the dosage compliance system of claim 1, wherein the container is one or more of a bag, a storage bin (see “pill containers” in paragraph [0023]), a tray, or a pill bottle.
	Regarding claim 12, Vonk et al. disclose the dosage compliance system of claim 1, further comprising a digital medical administration record for the identified person configured to record medication transactions over time (see paragraph [0046]).
	Regarding claim 13, Vonk et al. disclose the dosage compliance system of claim 1, wherein the docking station is a mobile docking station (see Figure 1).
	Regarding claim 14, Vonk et al. disclose the dosage compliance system of claim 1, wherein the docking station comprises one or more of an audible indicator and a visual indicator (see paragraph [0037]).
	Regarding claim 15, Vonk et al. disclose the dosage compliance system of claim 1, wherein the medication is one or more of pills (see “pill containers” in paragraph [0023]), liquid medication, and vaccines.
Claim(s) 1, 8-12, and 14-18 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinney et al. (USPGPUB 2005/0192705).
	Regarding claim 1, Pinney et al. disclose a dosage compliance system, comprising:
a docking station (100) comprising an interaction portion (210);
a container (212) configured to hold medicine for a person; and
a transactional information component (104) in communicatively coupled with a computing device (124), wherein the person is identified (see “means to identify the customer” in paragraph [0055]), the container (212) is identified to be associated with the identified person (see paragraph [0081]), medication data is communicated to the transactional information component indicative of a dosing event (see paragraph [0120]).
	Regarding claim 8, Pinney et al. disclose the dosage compliance system of claim 1, wherein the transactional information component is configured to have a user confirm the identity of the person and send data into the transactional information component (see paragraph [0120]) to confirm the dosage amount of medicine taken by the identified person (see “a database record with the details of the prescription” in paragraph [0147]) and a time when the medicine was taken by the identified person (see “specific dates” in paragraph [0158]).
	Regarding claim 9 (AS BEST UNDERSTOOD), Pinney et al. disclose the dosage compliance system of claim 1, the docking station further comprising a biometric reader (see “biometrics…captured” in paragraph [0126]), wherein the person intake system is configured to have the user confirm the identity of the person with the biometric reader (see paragraphs [0125]-[0126]), and the user sends data into the transactional information component to confirm the dosage amount of medicine taken by the identified person (see “a database record with the details of the prescription” in paragraph [0147]) and a time when the medicine was taken by the identified person (see “specific dates” in paragraph [0158]).
	Regarding claim 10, Pinney et al. disclose the dosage compliance system of claim 1, wherein the container is one or more of a bag (212), a storage bin, a tray, or a pill bottle.
	Regarding claim 11, Pinney et al. disclose the dosage compliance system of claim 1, further comprising a lock configured to secure the container in a closed position (see paragraph [0087]).
	Regarding claim 12, Pinney et al. disclose the dosage compliance system of claim 1, further comprising a digital medical administration record for the identified person configured to record medication transactions over time (see paragraph [0158]).
	Regarding claim 14, Pinney et al. disclose the dosage compliance system of claim 1, wherein the docking station comprises one or more of an audible indicator and a visual indicator (see paragraph [0085]).
	Regarding claim 15, Pinney et al. disclose the dosage compliance system of claim 1, wherein the medication is one or more of pills (see paragraph [0070]), liquid medication, and vaccines.
	Regarding claim 16 (AS BEST UNDERSTOOD), Pinney et al. disclose a dosage compliance system, comprising:
a docking station (100) comprising an interaction portion (358); 
a lockable container (212,310,312) configured to hold medicine for a student (see “child” in paragraph [0131]), the lockable container configured to operably engage with the interaction portion (see paragraph [0087]); 
a transactional information (104) component in operative communication with a computing device accessible by a user, wherein the student is identified (see paragraph [0131]), the lockable container is identified and associated with the identified student (see paragraphs [0081] and [0131]), medication data is communicated to the transactional information component indicative of a dosing event (see paragraph [0120]), the medication data comprising at least a type of medication, a dosage amount of medicine to be taken by the student (see “a database record with the details of the prescription” in paragraph [0147]) and a time when the medicine was taken by the student (see “specific dates” in paragraph [0158]); and
a digital medical administration record for the identified person configured to record the medication data (see “specific dates” in paragraph [0158]);
wherein upon the lockable container (310,312) engages with the interaction portion (358), the container unlocks for the dispensing event and sends student identification data and medication data to the computing device (see paragraph [0087]-[0088]).
	Regarding claim 17 (AS BEST UNDERSTOOD), Pinney et al. disclose the dosage compliance system of claim 16, wherein the lockable container further comprises a bag (212), the bag configured to hold medication, the lockable container further comprising a student identification card (406), the student identification card comprising student data (see paragraph [0131]).
	Regarding claim 18 (AS BEST UNDERSTOOD), Pinney et al. disclose the dosage compliance system of claim 16, wherein the docking station further comprises one or more of a biometric reader (see paragraphs [0125]-[0126]) configured to confirm identity of the student and the user (see paragraph [0131]), the docking station comprising one or more of an audible indicator and a visual indicator (see paragraph [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney et al. (USPGPUB 2005/0192705) as applied to claims 1, 8-12, and 14-18 above, and further in view of Holman et al. (USPGPUB 2013/0054010).
	Regarding claim 4, Pinney et al. disclose the dosage compliance system of claim 1. However, they do not disclose a dosage compliance system further comprising a student information system is communicatively coupled with the transactional information component, the student information system comprising student data about the identified person. Holman et al. disclose a dosage compliance system further comprising a student information system is communicatively coupled with the transactional information component, the student information system comprising student data about the identified person (see paragraph [0165]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dosage compliance system disclosed by Pinney et al. by including a dosage compliance system further comprising a student information system is communicatively coupled with the transactional information component, the student information system comprising student data about the identified person, as disclosed by Holman et al., for the purpose of providing user status information regarding a student and their affiliation information (see paragraph [0165]).

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/31/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655